IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ISSAC L. JOHNSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4175

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 8, 2015.

An appeal from an order of the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Issac L. Johnson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Dismissed without prejudice to the appellant filing a petition for belated

appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).

WETHERELL, MARSTILLER, and BILBREY, JJ., CONCUR.